—Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered July 3, 1997, which *254granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs sue to recover for injuries they allegedly sustained in an automobile accident. Plaintiffs, however, have failed to demonstrate that their injuries are “serious” within the meaning of Insurance Law § 5102 (d) and, accordingly, their complaint was properly dismissed. While plaintiffs suffered a fair measure of discomfort by reason of the subject injuries, there is no evidence of permanent injury or of injury which, although nonpermanent, prevented plaintiffs from performing substantially all of their usual and customary activities for 90 of the 180 days immediately subsequent to the accident (see, Insurance Law § 5102 [d]). Both plaintiffs returned to work directly after the accident and neither plaintiff had adduced evidence of substantial vocational curtailment within the statutorily relevant time frame (see, Licari v Elliott, 57 NY2d 230, 236). Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.